Citation Nr: 1216475	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active military service from September 1958 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in October 2011.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's current bilateral hearing loss is of service origin.  

2.  Resolving reasonable doubt in his favor, the Veteran's current tinnitus is of service origin.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's service treatment records reveal no complaints or findings of hearing loss or tinnitus.  At the time of the Veteran's January 1964 service separation examination, he was found to have 15/15 hearing on spoken and whispered voice testing.  

In April 2009, the Veteran requested service connection for hearing loss and tinnitus.  

In support of his claim, the Veteran submitted numerous lay statements from various family members indicating that the Veteran was very hard of hearing and had been that way for many years.  Each individual indicated that it was their belief that the Veteran's hearing loss and tinnitus were related to his period of service.  

In a statement submitted by the Veteran, he reported that his job description in service was interior communications electrician.  He indicated that he worked in engineering/ship propulsion spaces/areas.  

He noted that in these engineering spaces he was exposed to very loud pump, diesel engine, and fuel purification noises.  He stated that no hearing protection was provided in these high noise areas.  He indicated that it was his belief that his hearing loss and tinnitus were caused by working in this high noise environment.  He reported that after discharge he faithfully used ear protection when working in a high noise environment.  The Veteran noted working on four different ships in very high noise level engineering spaces while in service.  

In a June 2009 letter, T. S., B.C.H.I..S., of Hearing Solutions, Inc., indicated that the Veteran had been in their office for a hearing evaluation in November 2008.  He noted that the Veteran was shown to have bilateral hearing loss, most significantly in the high frequency ranges.  He stated that based upon his evaluation, any acoustic trauma that the Veteran suffered while in the military was just as likely as not to have caused his hearing loss.  

In March 2010, the Veteran was afforded a VA examination.  At the time of the examination, the examiner noted the inservice findings relating to the Veteran's hearing tests.  It was also noted that the records did not show any complaints or findings of hearing loss or tinnitus.  The examiner indicated that the Veteran stated that he was an interior communications electrician during military service.  The Veteran was noted to have been exposed to noise from engine rooms, boiler rooms, and alarm systems while aboard ship.  In civilian life, he was exposed to noise from hunting, power tools, and lawn mowers.  He had been a field service engineer for computers for 26 years and had also worked with x-ray equipment for 12-15 years.  There was no known history of family hearing loss.  The Veteran stated that he had had tinnitus for the past 40 years and that the left ear was worse than the right.  It was constant in nature. 

Testing revealed pure tone thresholds, in decibels, of 30, 35, 55, 70, and 80 in the right ear, and 25, 35, 25, 25, and 60 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry testing revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.

The examiner rendered diagnoses of bilateral sensorineural hearing loss and constant bilateral tinnitus.  

As to the etiology of the Veteran's current hearing loss and tinnitus and its relationship to his period of service, the examiner stated that she could not resolve this without resort to mere speculation.  

The examiner noted that the hearing assessed in service with regard to whispered voice testing was not a valid indicator for hearing sensitivity, therefore, the presence of hearing loss prior to or during active duty could not be ruled out.  She observed that there were no records showing hearing status from time of separation until tested in November 2008 in the private sector.  She noted that these results showed bilateral high frequency hearing loss 40+ years post separation from military service.  As a result of this, she could not resolve the issue of the cause of hearing loss or tinnitus without resort to mere speculation.  

At the time of his October 2011 hearing, the Veteran testified as to his inservice job description and the noise that he was exposed to while in service.  He stated that he did this type of work the entire time that he was in the Navy.  He noted that he was exposed to noise both in port and while underway.  He indicated that when back in the switchboard area in the engine room, he was constantly around loud noise with no ear protection.  He noted that his hearing was very good when he went into service but that people had to repeat things when he came out.  He stated that he went for testing three years ago after his wife complained that he needed hearing aids.  The Veteran reported that he had ringing in his ears when he came out of service and that he had had none when he entered service.  He testified that he had five years of constant loud noise exposure when in service.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for bilateral hearing loss and tinnitus, it cannot be stated that the preponderance of the evidence is against the claim. 

Given the Veteran's current hearing loss, his inservice military occupational specialty, his inservice noise exposure, and the opinions of record concerning his hearing loss, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.

With regard to his claim for tinnitus, the Board again notes the Veteran's military occupational specialty and his inservice noise exposure.  Moreover, the Board finds the Veteran's testimony credible as to the onset of his tinnitus in close relationship to his period of service.  Given the foregoing, the Board finds that the evidence that the Veteran's tinnitus is related to his period of service is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


